Mollison, Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement for decision upon stipulation on the basis of which I find that export value, as defined in section 402a (d), Tariff Act of 1930, as amended, is the proper basis of value for the footwear imported from Japan involved herein and identified in schedule A, attached to and made a part of this decision, *654and that such value is the invoiced unit price, ex-factory, net, packing included.
Judgment will issue accordingly.
Schedule A
Type of merchandise:
Rubber Shoes
Children’s Sponge Sandals (Zobi)
Art. No. SR-0138
Manufacturer and seller:
Hatakawa Rubber Co., Ltd.
Fukuyama, Japan
Quantity and price
1248 dozen pair at $1.65 per dozen pairs, ex-factory net, packing included.
Export date:
September 12, 1958